Citation Nr: 0003835	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability other than a scar about the left index finger.

2.  Entitlement to service connection for a skin disorder, 
other than as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Fred V. Monachello, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the veteran's claims of entitlement to 
service connection for a left hand disability and a skin 
disorder.  A notice of disagreement was received in May 1993.  
A statement of the case was issued in July 1993.  A 
substantive appeal was received from the veteran in September 
1993.  A hearing was held before a member of the Board at the 
RO in September 1995.  In January 1996, these claims were 
remanded by the Board to the RO for further development.  

The Board has previously indicated that the veteran also had 
raised the issue of entitlement to service connection for 
residuals of Agent Orange exposure, and that, accordingly, 
the issue of service connection for a skin disorder would be 
characterized as above.  The issue of entitlement to service 
connection for residuals of exposure to Agent Orange is not 
currently on appeal.  

With respect to the issue of entitlement to service 
connection for a left hand disability, the Board notes that 
in a May 1998 RO decision, service connection was established 
for a residual scar about the left index finger.  
Essentially, and as will be discussed in part below, this 
decision was based on the fact that the veteran suffered a 
laceration injury to the left index finger while in service.  
In the claim currently before the Board, the veteran contends 
that he suffers from arthritis of the left hand as a result 
of the inservice injury, and this claim has essentially been 
developed in that regard.  As such, the May 1998 rating 
action did not dispose of this issue, and it is addressed by 
the Board below (and the issue is as characterized above).  

Finally, the claim of entitlement to service connection for a 
skin disorder is addressed in the REMAND portion of this 
decision 


FINDING OF FACT

The weight of the evidence demonstrates that the veteran does 
not suffer from a left hand disability, other than a scar 
about the left index finger, that is in any way related to 
his active service.


CONCLUSION OF LAW

A left hand disability, other than a scar about the index 
finger, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran suffers from a left hand disability - which 
they have characterized as arthritis - as a result of an 
injury to the hand sustained in service.  The Board notes at 
the outset that the veteran's claim is "well grounded," 
meaning his claim is at least "plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board further notes that all 
evidence that is pertinent to his claim has been 
appropriately developed and VA's "duty to assist" satisfied.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999). A "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). Chronic diseases including 
arthritis shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a compensable degree within the one year from the date of 
separation from service.  38 C.F.R. § 3.309 (a) (1999).  

The veteran's service medical records reflect that he 
presented in late May 1970 with a laceration to the left 
index finger (and possibly the middle finger - the record is 
somewhat illegible), and the wound was treated with sutures, 
bandaged and dressed.  He was seen in early June 1970 for a 
dressing change, and cellulitis was noted and treated; he was 
seen the next day and the infection was subsiding.  The 
veteran was seen a few days later and an appointment at an 
orthopedic clinic was scheduled as he was unable to flex his 
left index finger; a provisional diagnosis of a questionable 
tendon injury was noted.  He was seen at the clinic, and the 
examiner noted a questionable tendon cut, that the wound was 
healing "ok," and that the veteran was wearing a splint.  
The veteran was seen about ten days later to readjust the 
splint.  No other injuries or treatment of the left hand are 
noted in the service medical records, including during the 
May 1972 separation examination.  

VA records reflect that X-rays of the left finger taken in 
July 1980 showed no fractures, dislocations, and that the 
bone pattern was normal; an impression of a radiographically 
normal left index finger was noted on the radiology report.  

During a September 1995 hearing before a member of the Board 
at the RO, the veteran testified regarding the inservice 
laceration injury, noting that the laceration went to the 
bone.  He related that the site of the injury aches during 
bad weather, that he was treated with arthritis medicine when 
he stayed overseas (the Board assumes he meant while overseas 
during service), and that he currently takes medication for 
arthritis (it appears that he was not referring to arthritis 
of the hand, however).  The veteran testified that he has 
arthritis of the left hand in the area of the inservice 
injury that is related to the injury.  He did note that he 
had not been told by a doctor that the two were related.  

In a January 1996 letter to the veteran's attorney, Jim 
Martin, M.D., a Board Certified Family Practitioner, noted 
the veteran's history of, among other things, a laceration 
injury to the left index finger sustained in service.  He 
noted the veteran's complaints of pain over that finger with 
grasping and gripping, and that the veteran noted weakness of 
his hand.  Dr. Martin noted that on general physical 
examination, examination of the veteran's left index finger 
revealed incomplete flexion of the left metacarpophalangeal 
joint with extreme tenderness over the extensor tendon of the 
left index finger.  In the discussion portion of the letter, 
Dr. Martin noted that the veteran sustained a laceration of 
the left index finger which has resulted in chronic 
tendinitis and a sensory nerve injury affecting the finger.  

A VA orthopedic examination was accomplished in September 
1996, the report of which indicates that the examiner 
reviewed the claims folder and noted the laceration injury 
sustained in service, and that he specifically documented the 
treatment received, as detailed above.  During the 
examination, the veteran complained of occasional aching in 
the knuckle of the left index finger when the weather 
changes, and noted that he experienced occasional knuckle 
swelling when using his hands frequently.  

Physical examination revealed that the left hand was normal 
in appearance with a full range of motion of the 
metacarpophalangeal (MTP) and interphalangeal joints of all 
digits.  Further, there was no bony deformity palpable about 
any of the MTP joints or other bones of the hand, nor was 
there joint effusion or synovitis.  Skin color and 
temperature of the hand were normal, with pulses intact at 
the wrist.  The musculature of the hand was well developed 
and normal with normal grip strength and interosseous 
strength.  Fine manipulation was intact and normal.  A 
vaguely discernible scar on the dorsum of the left MTP joint 
of the index finger was noted.  

As a result of this examination, the veteran was diagnosed 
with status post laceration of the dorsum of the left hand 
with residual scarring.  The examiner noted that the veteran 
gave a history of intermittent swelling and aching in the 
joint of the hand consistent with degenerative arthritis, but 
pointed out that the medical evidence of record did not 
indicate that there was any involvement of the actual joint 
space as a result of the inservice laceration.  He also noted 
that there was no definite indication of a tendon injury or 
anything other than damage to the skin and subcutaneous 
tissue.  As such, it was the examiner's opinion that the 
symptomatology of the hand appeared to be unrelated to the 
prior laceration in view of the type of injury sustained as 
indicated in the service medical records.  

The Board reiterates that service connection has been 
established for the scar about the left index finger which 
resulted from the May 1970 laceration injury.  As such, 
medical evidence regarding the scar is not for consideration 
in adjudicating this claim.  

That said, the Board concludes that, following review of the 
entire record, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left hand disability other than the residual scar.  The 
Board has considered Dr. Martin's statement to the effect 
that the left index finger laceration resulted in chronic 
tendinitis and a sensory nerve injury.  However, the VA 
orthopedist who examined the veteran in September 1996 and 
reviewed the entire claims folder, was essentially of the 
opinion that the symptomatology of the left hand was 
unrelated to the inservice laceration injury.

The Board has assigned greater probative weight to the VA 
orthopedist's opinion than Dr. Martin's opinion, given the 
orthopedist's expertise and the fact that the examiner 
thoroughly reviewed the medical evidence of record, including 
the service medical records, prior to rendering an opinion 
regarding the etiology of the veteran's left hand disability.  
On the other hand, it appears that Dr. Martin's examination 
of the veteran's left hand was cursory in nature (it is noted 
that he also examined the veteran's feet and skin), and his 
opinion was based in part by a history provided by the 
veteran.  In fact, there is no indication the Dr. Martin 
reviewed the veteran's other medical records to include, 
significantly, his service medical records documenting the 
injury to the left hand and subsequent treatment.  

Regarding the veteran's testimony to the effect that he has 
arthritis in the left hand related to the inservice 
laceration injury, the Board notes that the veteran is not 
medically competent to offer such opinions, without 
supporting medical evidence.  Cf. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The preponderance of the evidence is against the claim that 
the veteran suffers from a left hand disability other than a 
residual scar, that is related in any way to his active duty 
service, or that he has arthritis of the left hand that 
became manifest to a compensable degree within a year (or for 
that matter, at all) of his separation from service.  As 
such, the legal criteria for service connection for this 
disability have not been met.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and service connection for a left 
hand disability other than the residual scar must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a left hand disability, other than a 
scar about the left index finger, is denied.


REMAND

The veteran and his representative also contend that the 
veteran suffers from a skin disorder other than as a residual 
of exposure to Agent Orange.  In January 1996, the Board 
remanded this claim for the accomplishment of a VA 
dermatologic examination.  It was requested that the examiner 
be provided with the claims folder prior to the examination 
and that the examiner render an opinion regarding the nature 
and etiology of the veteran's skin disorder.  

From a review of the report of a September 1996 VA 
dermatologic examination, it is unclear whether the examiner 
reviewed all of the relevant evidence of record.  The 
examiner did make reference to skin problems the veteran 
experienced in service, specifically to the groin area, and 
indicated that the veteran has had skin problems since that 
time.  However, this history appears to have been given by 
the veteran.  In any event, the examiner did not render an 
opinion regarding the etiology of the veteran's current skin 
disorders, diagnosed as folliculitis of the scalp and trunk, 
stria about the groin area which may have been the result of 
Lotrisone treatment, and a history consistent with tinea 
cruris. 

In this regard, the Board notes that in a recent case, 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board finds that further development is necessary prior 
to appellate adjudication.  As such, this matter is REMANDED 
for the following action:


1.  To the extent possible, the veteran's 
claims folder, including a copy of this 
remand, should be forwarded to the 
examiner who conducted the September 1996 
VA dermatologic examination.  It is 
requested that this examiner, in an 
addendum to his September 1996 
examination report, express an opinion as 
to whether it is as least as likely as 
not that the veteran's skin disorder(s) 
is related to his service.  The examiner 
should be requested to specifically make 
reference to the veteran's service 
medical records and other relevant 
evidence of record, and provide a 
complete rationale for the findings 
expressed. 

If this examiner is not available, or if 
otherwise necessary, the claims folder 
should be forwarded to another VA 
dermatologist for the opinions and 
discussion noted above.  The report of 
this opinion and/or examination (should 
one be deemed necessary) should include a 
complete rationale for the findings 
expressed. 

2.  When the above action has been 
completed, the pending claim for service 
connection for a skin disorder (other 
than as a residual of exposure to Agent 
Orange) should be readjudicated by the 
RO; thereafter, if this claim remains 
denied, the claims folder should be 
returned to the Board for completion of 
appellate review after issuance of a 
supplemental statement of the case.  No 
action is required by the veteran unless 
he receives further notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



